Citation Nr: 0527966	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-16 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder and 
depression.

2.  Entitlement to service connection for residuals of 
cholesterolemia.

3.  Entitlement to service connection for residuals of an ear 
infection.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for heart disease.

8.  Entitlement to service connection for deep vein 
thrombosis.

9.  Entitlement to service connection for corneal embolism.
10.  Entitlement to service connection for a hernia.

11.  Whether a timely notice of disagreement has been 
received to a September 2001 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1981 
to September 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
of appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

The issues of entitlement to service connection for a sinus 
disability and rhinitis were raised by the diagnosis on VA 
examination in May 2002.  These issues are referred to the RO 
for appropriate disposition.


The issues of entitlement to service connection for residuals 
of an ear infection and for tinnitus are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD) and depression, that is related to the 
veteran's military service.

2.  The medical evidence of record does not show residuals of 
cholesterolemia that are related to the veteran's military 
service.

3.  The medical evidence of record does not show bilateral 
hearing loss that is related to the veteran's military 
service.

4.  The medical evidence of record does not show hypertension 
that is related to the veteran's military service.

5.  The medical evidence of record does not show heart 
disease that is related to the veteran's military service.

6.  The medical evidence of record does not show deep vein 
thrombosis (DVT) that is related to the veteran's military 
service.

7.  The medical evidence of record does not show corneal 
embolism that is related to the veteran's military service.

8.  The medical evidence of record does not show a hernia 
that is related to the veteran's military service.

9.  The veteran's statement, expressing dissatisfaction with 
the rating decision that granted an increased evaluation of 
20 percent for service-connected right leg disability and 
denied an increased evaluation for service-connected left 
foot disability, was received at the RO on December 31, 2002, 
more than one year following the September 26, 2001, mailing 
of the notification of the RO's decision and of the veteran's 
procedural and appellate rights.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD and depression, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  Residuals of cholesterolemia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

5.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

6.  DVT was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

7.  Corneal embolism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


8.  A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

9.  The veteran did not timely file a notice of disagreement 
to the September 26, 2001, notification of the decision by 
the RO, which granted an increased evaluation of 20 percent 
for service-connected right leg disability and denied an 
increased evaluation for service-connected left foot 
disability, and the Board lacks appellate jurisdiction to 
review the RO's decision.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In October 2001 and April 2002, letters were sent to the 
veteran by the RO, with a copy sent to his representative, in 
which he was informed of the requirements needed to establish 
entitlement to service connection.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently added to the claims file.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied with 
respect to the service connection issues on file.  

The timeliness of an appeal is a procedural threshold that 
confers jurisdiction and the matter of development of the 
evidence to substantiate the merits of the claim for 
benefits, and the responsibilities of VA and the claimant to 
obtain evidence does not arise.  To the extent that the VCAA 
may apply, the veteran was given VCAA notice in a February 
2003 letter addressing the timeliness of the notice of 
disagreement.  Under these circumstances, no further VCAA 
notice is required on that issue.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in May and September 2002.  Although there is no 
nexus opinion on file on several of the issues on appeal, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of the required 
conditions have been met, as will be discussed below, a VA 
examination with nexus opinion is not necessary with regard 
to the issues on appeal. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of sensorineural hearing 
loss, hypertension or cardiovascular disease, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Psychiatric Disability

In addition to the above, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304(d) (2004).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

The veteran's service records do not show any evidence of 
combat, and the veteran has not contended that he was exposed 
to combat.  Based on these records, the Board finds that the 
veteran did not serve in combat during service and that 
38 U.S.C.A. § 1154 is not applicable.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

The veteran has not made any specific contentions with 
respect to service stressors, including at his personal 
hearing in January 2005.  Additionally, there is no diagnosis 
on file of PTSD and, therefore, no medical nexus between a 
service stressor and PTSD.  Because none of the elements 
required to warrant entitlement to service connection for 
PTSD is of record, service connection is not warranted for 
PTSD.  

With respect to a claim for service connection for 
psychiatric disability other than PTSD, the veteran testified 
at his personal hearing in January 2005 that he was in a drug 
and alcohol treatment program in service.  However, there is 
no evidence of a psychiatric disability, to include 
depression, in service or soon after discharge on VA 
examination in January 1987.  In fact, the only psychiatric 
diagnosis on file is a June 1998 diagnosis of acute 
situational stress of adult life, anxiety.  Additionally, 
there is no post-service medical nexus opinion relating a 
psychiatric disability to military service.  In summary, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disability other than PTSD.  

Hypertension, Heart Disease, and DVT

For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 millimeters 
(mm.) or greater; "isolated systolic hypertension" means 
that the systolic blood pressure is predominately 160 mm. 
or greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2004).  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days.  

There is no evidence of hypertension, heart disease, or 
DVT in service or within a year of service discharge, 
including on VA examination in January 1987.  Of the 
multiple blood pressure readings during service, only two 
of them, in June 1982 and August 1984, had diastolic blood 
pressure readings of 90 mm. or greater, and none had a 
systolic reading of 160 mm. or greater.  However, 
hypertension was not diagnosed.  In fact, the initial 
medical evidence of hypertension, heart disease, or DVT 
was not until hypertension was diagnosed in May 1997, 
which is over 10 years after service discharge.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active 
service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Finally, the relevant nexus opinion on file, 
in May 2002, concludes that based on the evidence on file, 
it is unlikely that the veteran had hypertension or DVT in 
service.  Consequently, service connection for 
hypertension, heart disease, and DVT is not warranted.  

Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records do not show any 
complaints or findings indicative of hearing loss.  
Audiological evaluations in service were normal for VA 
purposes.  Id.  Moreover, there were no complaints or 
findings of hearing loss on VA general medical examination in 
January 1987.  When examined in September 2002, it was 
reported that hearing was normal in the left ear and there 
was moderate to severe sensorineural hearing loss in the 
right ear.  There is ano nexus opinion on file showing a 
relationship between the veteran's current right ear hearing 
loss and service.  As there is no evidence of hearing loss in 
service or for more than 15 years after discharge, and no 
nexus opinion in favor of the claim, service connection for 
hearing loss is denied.  See Maxson, 230 F.3d at 1333.

Residuals of Cholesterolemia, Corneal Embolism, and Hernia

The veteran's service medical records do not show any 
complaints or findings indicative of cholesterolemia, corneal 
embolism, or a hernia.  A cholesterol count in June 1983 was 
within the noted definition of normal.  Moreover, there were 
no complaints or findings of cholesterolemia, DVT, corneal 
embolism, or a hernia on VA general medical examination in 
January 1987.  In fact, the initial medical evidence of any 
of these disabilities was not until elevated cholesterol was 
noted in April 1997.  As noted above, the passage of a number 
of years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  See Maxson, 230 F.3d 
at 1333.  Additionally, there is no nexus opinion in support 
of any of these claims.  The only nexus opinion on file, the 
VA opinion in May 2002, concluded that it was unlikely either 
that the veteran had DVT in service or that a clot would flow 
across his central circulation to cause embolism of the eye.  
The examiner noted that the source of the veteran's venous 
insufficiency was idiopathic in nature.  Because there is no 
evidence of cholesterolemia, corneal embolism, or a hernia in 
service, no evidence of any of these disabilities until more 
than 10 years after service discharge, and no nexus opinion 
in favor of any of the claims, service connection for 
cholesterolemia, corneal embolism, or a hernia is denied.

Lay Evidence And Reasonable Doubt

Although the veteran testified before the Board in January 
2005 in support of his claims, and there are written 
statements from the veteran that he currently has problems 
with all of the disabilities at issue and that each 
disability is due to service, a layman, such as the veteran, 
is not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In reaching a decision on each of the issues decided above, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Timeliness Issue 

A decision on a claim for VA benefits is subject to one 
review on appeal to the Secretary of VA.  A final decision on 
such an appeal is made by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7104(a).  Appellate review is initiated by a 
timely filed notice of disagreement and completed by a timely 
filed substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the RO mails notice of the determination to him.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

The veteran contended at his personal hearing in January 2005 
that either his notice of disagreement was timely or that the 
notice was not received by him in a timely manner because he 
was hospitalized when it was sent to him.  

The record shows that the RO notified the veteran in a letter 
dated September 26, 2001 of the grant of an increased 
evaluation of 20 percent for his service-connected right leg 
disability and of the denial of an increased evaluation for 
his service-connected left foot.  Therefore, the veteran had 
one year from that date, meaning until September 26, 2002, to 
file a notice of disagreement, which was explained in a VA 
Form 4107, "Notice of Procedural and Appellate Rights" that 
accompanied the VA letter provided to the veteran in 
September 2001.

No notice of disagreement to the increased rating issues was 
received within the one-year period ending on September 26, 
2002, although the veteran submitted claims for service 
connection for other issues in August and October 2001.  The 
first correspondence from the veteran that referred to the 
increased rating issues was not received by VA until December 
31, 2002, which is beyond the one-year filing deadline ending 
on September 26, 2002.  Although it has been contended that 
the veteran was hospitalized at the time that the VA notice 
was sent to him in September 2001, there is no independent 
evidence on file to support this contention and most 
importantly, the notice was not returned as undeliverable.  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

For these reasons, the Board finds that the veteran did not 
timely file a notice of disagreement with the September 2001 
rating decision granting an increased evaluation for service-
connected right leg disability and denying an increased 
evaluation for service-connected left foot disability.  
Therefore, the Board lacks jurisdiction to review on appeal 
the merits of the claim.


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD and depression, residuals of cholesterolemia, 
hearing loss, hypertension, heart disease, DVT, corneal 
embolism, and a hernia is denied.

As a notice of disagreement was not timely filed following 
the September 26, 2001, notification by the RO of the 
September 2001 rating decision, the issue is dismissed. 


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A review of the claims file reveals that the veteran 
complained of ear problems in service, including otitis 
media, that otitis media was diagnosed in private treatment 
records dated in November 1996, and that chronic eustachian 
tube dysfunction was diagnosed on VA ear evaluation in May 
2002.  The Board notes, however, that the May 2002 
examination did not show any current ear disability.  
Consequently, it is unclear whether the veteran has a current 
ear disability, to include otitis media or an ear disorder 
that is related to service.  Additionally, although the 
veteran did not note tinnitus in service, he did complain of 
tinnitus on VA examination in January 1987, which was 
approximately four months after discharge, and on VA ear 
examination in May 2002.  There is no nexus opinion on file 
on whether the veteran currently has tinnitus that is due to 
service, to include as due to the inservice ear infection.


VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  Examinations will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the existence and etiology of a disability.  See 
38 C.F.R. § 3.159.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted at his 
most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for residuals of an 
ear infection and for tinnitus.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO must 
obtain and associate with the file all 
records that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it must inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.

3.  Thereafter, the RO must schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the etiology of any current ear 
disorder and/or tinnitus.  The VA claims 
folders must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies must be accomplished; 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  Following a review 
of the service medical records and post 
service medical records, the examiner 
must provide an opinion, in light of the 
examination findings, whether any ear 
disorder found is related to the 
veteran's military service, to include 
the ear infections documented in his 
service medical records.  The examiner 
must also provide an opinion on whether 
the veteran has tinnitus as a result of 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above actions have been 
completed, the RO must readjudicate the 
veteran's claims for service connection for 
residuals of an ear infection and for 
tinnitus, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If either of the benefits sought on appeal 
remains denied, the veteran must be provided 
a Supplemental Statement of the Case.  The 
veteran and his representative must then be 
given an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


